DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 4-30-2021, 9-23-2020, 4-30-2021, 8-4-2020 and 12-26-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the amendment(s) to claims 103-108 & 110-117 in the timely response filed 6-30-2022.

Election/Restrictions



5.	Applicant’s election without traverse of Group II claims 103-117 in the reply filed on 6-30-2022 are acknowledged.

6.	Claims 1-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-30-2022.

Double Patenting

7.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 103-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 103-156  of copending Application No. 17/562,767 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited application teaches all of the basic features of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 104-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 104 & 105 the recitations of “ an auxiliary port disposed at the second end of the first air hose” and “the first tire pressure monitoring system sensor being coupled to the first air hose via the auxiliary port so as to position the first tire pressure monitoring system sensor away from the first pneumatic tire valve stem”, is subject matter that is not supported / described in the specification that would enable a person of ordinary skill in the art to manufacture the claimed invention. Page 17 lines 20-30 of the applicant’s specification discloses a “port 296 may be disposed at the terminal end of the valve stem 298 that resides inside the tire 256. The port 296 may act to allow fluid communication between the tire 256 and valve stem 298. In the simplest embodiment, the port 296 may be the open end of the valve stem tube 298. With the TPMS sensor 258 installed internal to the30 tire 256, the integrated valve stem 298 may pass through the tire rim 272.”. It appears there is no other mention / disclosure of an “auxiliary port”.

Claim Rejections - 35 USC § 102

9.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 103-107 and 110 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappello et al (US 10,596,682).

Regarding claim 103 Cappello et al teaches a hose support block (inherent fig. 1, 10); a first air hose 40 configured to couple at a first end to a first pneumatic tire valve stem 42 of a first pneumatic tire 12 14 (fig. 1), the first air hose 40 further coupled at a second end to the hose support block ( inherent fig. 1, 10), the first air hose 40 being configured to hold open the first pneumatic tire valve stem 42 so as to allow two-way fluid flow through the first pneumatic tire valve stem 42 ; and a first tire pressure monitoring system sensor 130 pneumatically coupled to the first air hose 40 so as to sense the pressure in the first air hose 40 (col. 7 lines 1-60)(figs. 1& 10).

Regarding claim 104 Cappello et al teaches a first air hose

Regarding claim 105 Cappello et al teaches the auxiliary port 192 194 configured for coupling to an external pressurized fluid source for inflating the pneumatic tire without need for disconnecting the first air hose from the hose support block (intended use recitation).

Regarding claim 106 Cappello et al teaches the first tire pressure monitoring system sensor 130 being associated with a particular tire 12 14 or tire position on a vehicle having a tire pressure monitoring system 130, the first air hose 40 being5Appl. No. 16/343,667 Response to Restriction RequirementDocket No. 30610.419configured for (intended use recitation)  mounting to the hose support block so that the first tire pressure monitoring system sensor stays connected to the vehicle when the first pneumatic tire is replaced.

Regarding claims 107 & 110 Cappello et al teaches the hose support block mountable to a vehicle hub so that the first tire pressure monitoring system sensor 130 is positioned at a central location of a wheel end of a vehicle (figs. 1-10).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20220118803 A1 Inflation Manifold
US 20220032694 A1 STEER AXLE PRESSURE MANAGEMENT SYSTEM
US 10596862 B1 Dynamic wheel management system
US 20180304699 A1 TIRE PRESSURE MANAGEMENT SYSTEM
US 10086660 B1 Tire pressure management system
WO 2018136826 A1 EXTERNALLY MOUNTED TIRE INFLATION SYSTEM
US 20180186198 A1 External Mounting Intelligent Vehicle Tire Pressure Management System Apparatus
US 20180072111 A1 TIRE PRESSURE MANAGEMENT SYSTEM
US 20150075672 A1 Control method for controlling inflation of tire involves measuring pressure of pulse of pressurized gas after determining tire pressure by providing pulse of pressurized gas to tire valve
WO 2013173662 A1 DUAL WHEELS WITH INTERNAL AIR PASSAGEWAYS
US 20120218095 A1 Dual Tire Pressure Monitor with Equalizer Apparatus and Tire Inflation System Integration
US 5505080 A Tire pressure management system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856